United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-31059
                          Summary Calendar



EDWARD SMITH,

                                     Plaintiff-Appellant,

versus

AMERICAN ARBITRATION ASSOCIATION INC.; ET AL.,

                                     Defendants,

AMERICAN ARBITRATION ASSOCIATION, INC.,

                                     Defendant-Appellee.


                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:04-CV-284
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Edward Smith (“Smith”) appeals from the district court’s

denial of his motion for relief from judgment in which he

challenged the district court’s dismissal of his claim against

the American Arbitration Association (“AAA”) on the basis of

arbitral immunity.   Smith has filed a motion for leave to proceed



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31059
                                -2-

in forma pauperis (“IFP”) on appeal following the district

court’s denial of IFP status.

     A movant for leave to proceed IFP on appeal must show that

he is a pauper and the appeal is taken in good faith, i.e., the

appeal presents nonfrivolous issues.    Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(3).     Smith asserts

that the AAA is not immune from civil liability because the

arbitrator engaged in “non judicial action” regarding his motion

for contempt.   Smith cites to Mireles v. Waco, 502 U.S. 9 (1991)

in support of his argument.

     As the district court determined, Smith’s reliance on

Mireles is misplaced.   Mireles supports the district court’s

determination that the arbitrator’s actions in the instant case,

relating to the disposition of Smith’s motion for contempt, was

an action taking in the arbitrator’s quasi-judicial capacity in

the administration of the arbitration proceedings.     See Mireles,
502 U.S. at 12.   As such, the claim against the AAA is barred by

arbitral immunity.   See Hawkins v. Nat’l Ass’n of Sec. Dealers,

Inc., 149 F.3d 330, 332 (5th Cir. 1998).     Thus, the district

court did not abuse its discretion in denying Smith’s motion for

relief from judgment.   See Carimi v. Royal Carribean Cruise Line,

Inc., 959 F.2d 1344, 1345 (5th Cir. 1992).

     Smith has failed to show that he will raise any nonfrivolous

issues for appeal.   Accordingly, his IFP motion is DENIED, and

his appeal is DISMISSED as frivolous.     See 5TH CIR. R. 42.2.
                          No. 04-31059
                               -3-

Smith is WARNED that he may be subject to sanctions if he makes

any further frivolous filings.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.